Title: To James Madison from George Hite, 6 May 1806 (Abstract)
From: Hite, George
To: Madison, James


                    § From George Hite. 6 May 1806, Charles Town. “I was informed last winter by one of the Cherokee chiefs who had visited the City of Washington that a number of negroes that did belong to my Fathers Estate were stil in the Cherokee nation. You will Sir very singularly oblige me, by informing of me whether there is any Treaty between the Government and that nation of Indians, or any other existing circumstances within your knowledge that will prevent me from recovering of that property. Your advice on the above subject will particularly oblige.”
                